Name: Commission Regulation (EC) No 2573/97 of 15 December 1997 fixing the reference prices for fishery products for the 1998 fishing year (Text with EEA relevance)
 Type: Regulation
 Subject Matter: fisheries;  prices;  consumption
 Date Published: nan

 L 350/46 EN Official Journal of the European Communities 20 . 12. 97 COMMISSION REGULATION (EC) No 2573/97 of 15 December 1997 fixing the reference prices for fishery products for the 1998 fishing year (Text with EEA relevance) Article 16 ( 1 ) thereof may be taken, and fixed taking account of the situation on the market in those products; Whereas the reference prices for the fishes of the species Thunnus and Euthynnus, specified in Annex III to Regu ­ lation (EEC) No 3759/92 are based on the weighted average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years; Whereas for the carp and salmon referred to in Annex IV (A) to Regulation (EEC) No 3759/92, reference prices are fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with commercial characteristics as set out in Commission Regulation (EEC) No 2210/93 (4), as amended by Regula ­ tion (EC) No 843/95(0; Whereas, for the frozen and salted products specified in Annex V to Regulation (EEC) No 3759/92 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product; however, given the quantities of certain frozen and salted products and the conditions governing their importation, it does not appear necessary to fix a reference price for such products in the immediate future; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 3318/94 (2), and in par ­ ticular the first subparagraph of Articles 22 (6) and 23 (5) thereof, Whereas Article 22 ( 1 ) of Regulation (EEC) No 3759/92 provides, among other things, for reference prices valid for the Community to be fixed each year, by product cat ­ egory, for the products specified in Annexes I , II, III, IV (B) and V to that Regulation, subject to the consultation procedures laid down for certain products within the framework of the GATT; Whereas Article 23 ( 1 ) of Regulation (EEC) No 3759/92 allows, inter alia, the fixing of reference prices for the products referred to in Annex IV (A) before the beginning of each marketing year; Whereas Article 22 (2) of Regulation (EEC) No 3759/92 provides that the reference price for the products speci ­ fied in Annex I (A), (D) and (E) thereto must be equal , respectively, to the withdrawal and selling prices fixed in accordance with Article 11 ( 1 ) and Article 13 thereof; Whereas Community withdrawal and selling prices for the products concerned were fixed for the 1998 fishing year by Commission Regulation (EC) No 2572/97 (3); Whereas, the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3759/92 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3759/92 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in HAS ADOPTED THIS REGULATION: Article 1 The reference prices for the 1998 fishing year for the products specified in Annexes I, II, III, IV (A), (B) and V to Regulation (EEC) No 3759/92 shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1998 . (') OJ L 388 , 31 . 12. 1992, p. 1 . (2) OJ L 350 , 31 . 12 . 1994, p. 15 . (3) See page 36 of this Official Journal . ( «) OJ L 197, 6 . 8 . 1993, p. 8 . V) OJ L 85, 19 . 4. 1995, p . 13 . 20 . 12. 97 EN L 350/47Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1997. For the Commission Emma BONINO Member of the Commission L 350/48 EN Official Journal of the European Communities 20 . 12. 97 ANNEX 1 . Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 l Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') l Extra, A (') B O Extra ,. A (') B C ) Herring of the species 1 0 0 128 128 Clupea harengus 2 0 0 198 198 ex 0302 40 05, ex 0302 40 10 and 3 0 0 186 186 ex 0302 40 98 4 0 0 116 116 l 5 0 0 221 221 Sardines of the species 1 0 0 266 164 Sardina pilchardus 2 0 0 332 164 ex 0302 61 10 3 0 0 376 164 l 4 0 0 244 164 Dogfish 1 616 451 616 410 (Squalus acanthias) 2 525 369 525 328 0302 65 20 3 287 205 287 164 Dogfish 1 516 387 484 322 (Scyliorhinus spp.) 2 516 387 451 322 0302 65 50 3 355 258 290 148 Redfish 1 0 0 917 917 (Sebastes spp.) 2 0 0 917 917 0302 69 31 and 0302 69 33 3 0 0 774 774 Cod of the species 1 1 063 1 004 768 590 Gadus morhua 2 1 063 1 004 768 590 0302 50 10 3 1 004 827 590 472 4 791 543 449 319 l 5 555 319 331 213 Coalfish 1 549 549 427 427 (Pollachius virens) 2 549 549 427 427 0302 63 00 3 543 543 421 421 l 4 463 317 232 171 Haddock 1 739 657 575 492 (Melanogrammus aeglefinus) 2 739 657 575 492 0302 62 00 3 632 534 443 304 l 4 534 435 369 246 Whiting 1 593 557 450 307 (Merlangius merlangus) 2 572 536 429 286 0302 69 41 3 536 436 393 164 l 4 364 243 264 143 Ling (Molva spp.) 1 775 592 638 456 0302 69 45 2 756 574 620 437 \ 3 683 501 547 364 Mackerel of the species 1 0 0 208 196 Scomber scombrus 2 0 0 203 184 ex 0302 64 05, ex 0302 64 10 and 3 0 0 198 171 ex 0302 64 98 l Spanish mackerel of the species 1 0 0 234 207 Scomber japonicus 2 0 0 234 193 ex 0302 64 05 , ex 0302 64 10 and 3 0 0 193 157 ex 0302 64 98 4 0 0 . 43 88 20 . 12. 97 HEN Official Journal of the European Communities L 350/49 Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B C ) Extra, A (') B ( · ) Anchovies (Engraulis spp.) 0302 69 55 1 2 3 4 0 0 0 0 0 0 0 0 794 844 695 288 447 447 447 288 Plaice (Pleuronectes platessa) 0302 22 00  1 January to 30 April 1998 1 2 3 4 771 771 745 582 728 728 685 514 420 420 420 394 420 420 420 394  1 May to 31 December 1998 1 2 3 4 1 061 1 061 1 025 801 1 002 1 002 943 707 578 578 578 542 578 578 578 542 Hake of the species Merluccius merluccius ex 0302 69 68 1 2 3 4 5 3 261 2 478 2 446 2 022 1 891 3 065 2315 2 282 1 895 1 728 2 576 1 924 1 891 1 565 1 467 2 380 1 761 1 728 1 272 1 174 Megrim (Lepidorhombus spp.) 0302 29 10 1 2 3 4 1 557 1 373 1 245 787 1 190 1 007 879 421 1 465 1 282 1 117 659 1 099 916 751 293 Ray's bream (Brama spp.) 0302 69 75 1 2 1 212 855 927 570 1 140 784 855 499 Dab (Limanda limanda) ex 0302 29 90 1 2 678 518 598 439 558 399 439 279 Flounder (Platichthys flesus) ex 0302 29 90 1 2 371 278 324 232 324 232 255 162 Albacore or longfinned tuna (Thunnus alalunga) 0302 31 10 and 0302 31 90 1 2 2 185 2 185 1 311 1 246 1 703 1 609 1 609 1 514 Cuttlefish (Sepia officinalis and Rossia macrosoma) ex 0307 41 10 1 2 3 0 0 0 0 0 0 1 007 1 007 630 756 756 378 Whole or gutted fish with head (') Without head (') I Extra, A (') B C) Extra, A (') B C) Monkfish (Lophius spp.) 0302 69 81 1 2 3 4 5 1 630 2 083 2 083 1 744 951 1 177 1 630 1 630 1 291 498 4210 3 976 3 742 3 274 2 339 3 274 3 040 2 807 2 339 1 403 L 350/50 HEN Official Journal of the European Communities 20 . 12. 97 Species Size (') All presentations A (') B (') Shrimps of the species Crangon erangon ex 0306 23 31 and ex 0306 23 39 1 2 1 393 1 179 643 643 cooked in water fresh or chilled A (') B C ) A (') B ( · ) Deep-water prawns (Pandalus borealis) ex 0306 23 10 1 2 4 886 1 724 4 311 1 129 903 1 724   Whole (') Edible crabs (Cancer pagurus) ex 0306 24 30 1 2 1 259 944 Whole (') Tails (') E C ) Extra, A (') B (') Extra,A (') B (') Norway lobster (Nephrops norvÃ ©giens) ex 0306 29 30 1 2 3 4 4 429 4 429 3 963 2 564 4 429 3 170 3 519 2 346 3 030 1 772 2 933 1 564 3 030 1 772 2 151 1 134 2 098 1 166 1 799 547 Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') Sole (Solea spp.) 0302 23 00 1 2 3 4 5 4 726 4 726 4 463 3 675 3 150 4 200 3 675 2 888 4 200 3 675 2 888 3 938 3 413 2 625 3 150 2 625 2 100 2 625 2 100 1 838 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92 . 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3759/92 CN code Description Reference prices(ECU/tonne) A. Frozen products falling within CN codes 0303 and 0304 0303 31 10 Greenland halibut (Reinhardtius hippoglossoides) 1 631 0303 79 71 Sea bream (Dentex dentex and Pagellus spp .) 1 323 Hake (Merluccius spp.) Whole fish : 0303 78 10  with or without head 931 ex 0304 20 55, Fillets : ex 0304 20 58  interleaved or in industrial blocks , with bones (stan ­ dard) 1 165  interleaved or in industrial blocks, boneless 1 358  individual or fully interleaved fillets , with skin 1 210  individual or fully interleaved fillets , skinless 1 299  blocks in immediate packing weighing not more than 4 kg 1 373 20 . 12. 97 EN Official Journal of the European Communities L 350/51 CN code Description Reference prices(ECU/tonne) ex 0304 20 56 Merluccius hubbsi Fillets :  interleaved or in industrial blocks , with bones (stan ­ dard) 1 049  interleaved or in industrial blocks, boneless 1 222  individual or fully interleaved fillets , with skin 1 089  individual or fully interleaved fillets , skinless 1 169  blocks in immediate packing weighing not more than 4 kg 1 236 ex 0304 90 47 Pieces and other meat, except minced blocks 1 162 B. Frozen products falling within CN code 0306 : 0306 13 40 Deepwater rose shrimps Parapenaeus longirostris 3 502 0306 13 50 Shrimps of the genus Penaeus 6 787 C. Frozen products falling within CN code 0307: Squid of the genus Loligo 0307 49 35  Loligo patagonica: whole, not cleaned cleaned 898 1 078 0307 49 31  Loligo vulgaris: whole, not cleaned cleaned 1 797 2 156 0307 49 33  Loligo pealei: whole, not cleaned cleaned 1 078 1 258 ex 0307 49 38  Loligo opalescens: whole , not cleaned cleaned 719 854 0307 49 38  other species : whole , not cleaned cleaned 988 1 168 0307 49 51 Squid (Ommastrephes sagittalus): Illex spp. whole, not cleaned tube cylinder 817 1 552 2 328 ex 0307 99 1 1  Illex argentinus: whole, not cleaned tube cylinder 754 1 434 2 151 ex 0307 99 1 1  Illex illecebrosus: whole, not cleaned tube cylinder 754 1 434 2 151 ex 0307 99 1 1  other species : whole , not cleaned tube cylinder 754 1 434 2 151 0307 49 01 , 0307 49 18 Cuttle fish (Sepia officinalis and Rossia macrosoma) and sÃ ©pioles (Sepiola rondeleti) 1 656 0307 59 10 Octopus ( Octopus spp.) 1 689 L 350/52 EN Official Journal of the European Communities 20 . 12. 97 3 . Reference prices for the products listed in Annex III to Regulation (EEC) No 3759/92 Tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen , for the industrial manufacture of products falling within CN code 1604: Reference prices (ECU/tonne) Product Whole Gilled andgutted Other (for example 'heads off) A. Albacore or longfinned tuna (Thunnus alalunga), frozen : 0303 41 11 , 0303 41 13 , 0303 41 19 1 419 1 617 1 758 B. Yellowfin tuna (Thunnus albacares): 1 ) weighing more than 10 kg each ('): 0302 32 10 , 0303 42 12 , 0303 42 32, 0303 42 52 1 013 1 156 1 256 2) weighing not more than 10 kg each ('): 0302 32 10, 0303 42 18 , 0303 42 38 , 0303 42 58 790 901 980 C. Lisatos or stripe bellied bonito (Euthynnus (Katsuwonus) pelamis): 0302 33 10 , 0303 43 11 , 0303 43 13, 0303 43 19 628 716 779 D. Fish of the genus Thunnus and Euthynnus excluding Bluefin tuna (Thunnus thynnus), fresh or chilled and bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled: ex 0302 39 1 9, 0302 69 21 , ex 0303 49 41 , ex 0303 49 43 , ex 0303 49 49, 0303 79 21 , 0303 79 23, 0303 79 29 760 866 942 (') Reference to weight applies to whole products . 4. Reference prices for certain products listed in Annex IV (A) of Regulation (EEC) No 3759/92: Product Form Periods from Reference prices(ECU/t) Carp falling within CN code 0301 93 00 live, weighing at least 800 g 1 . 1 , to 31 . 7.1998 1 . 8 , to 30.11.1998 1.12. to 31.12.1998 1 403 1 683 1 683 Atlantic salmon (Salmo salar) fresh, chilled or frozen falling within CN codes ex 0302 12 00,  whole  3 163 ex 0303 22 00 ,  gutted  3 514 ex 0304 10 13,  gutted without head  3 867 ex 0304 20 13  fillets  4 866 20 . 12. 97 PEN Official Journal of the European Communities L 350/53 5 . Reference prices for the product listed in Annexes IV (B) and V to Regulation (EEC) No 3759/92 Frozen and salted products falling within CN code 0303 and 0304: Species Presentation Reference prices(ECU/tonne) 1 . Redfish (Sebastes spp .) 0303 79 35 0303 79 37 0304 20 35 0304 20 37 ex 0304 90 31 Whole fish :  with or without head Fillets :  with bones ('standard')  boneless  blocks in immediate packing weighing not more than 4 kg Pieces and other meat 933 1 858 2 098 2 219 1 311 2 . Cod (Gadus morhua, Gadus ogac and Gadus macroce ­ phalus) and fish of the species Boreogadus saida 0303 60 11 , 0303 60 19 , 0303 60 90, 0303 79 41 0304 20 21 0304 20 29 ex 0304 90 35, ex 0304 90 38 , ex 0304 90 39 Whole fish :  with or without head Fillets :  interleaved or in industrial blocks , with bones ('standard')  interleaved or in industrial blocks, boneless  individual or fully interleaved fillets, with skin  individual or fully interleaved fillets , skinless  blocks in immediate packing weighing not more than 4 kg Pieces and other meat 1 062 2 356 2 639 2 500 2 886 2818 1 392 3 . Coalfish (Pollachius virens) 0303 73 00 0304 20 31 ex 0304 90 41 Whole fish :  with or without head Fillets :  interleaved or in industrial blocks, (standard)  interleaved or in industrial blocks , boneless  individual or fully interleaved fillets , with skin  individual or fully interleaved fillets , skinless  blocks in immediate packing weighing not more than 4 kg Pieces and other meat, except minced blocks 728 1 473 1 623 1 476 1 665 1 700 977 L 350/54 EN Official Journal of the European Communities 20 . 12. 97 Species Presentation Reference prices(ECU/tonne) 4. Haddock (Melanogrammus aeglefinus) 0303 72 00 Whole fish :  with or without head Fillets : 886 0304 20 33  interleaved or in industrial blocks , with bones (standard)  interleaved or in industrial blocks , boneless  individual or fully interleaved fillets , with skin  individual or fully interleaved fillets , skinless  blocks in immediate packing weighing not more than 4 kg 2 198 2 633 2512 2 739 2 931 ex 0304 90 45 Pieces and other meat, except minced blocks 1 038 5 . Mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor 0303 74 10 0303 74 1 1 0303 74 20 0303 79 60 0303 79 61 0303 79 62 Whole fish :  with head  without head 399 441 0304 20 53 Fillets : 710 ex 0304 90 97 Sides 575 6 . Alaska pollack (Theragra chalcogramma) ex 0304 20 85 Fillets :  interleaved or in industrial blocks , with bones ('standard')  interleaved or in industrial blocks , boneless 1 115 1 285 7. Swordfish (Xiphias gladius) ex 0303 79 87 Whole fish , with or without head 3 164 8 . Cod (Gadus morhua, Gadus ogac and Gadus macroce ­ phalus) and fish of the species Borreogadus saida 0305 62 00, 0305 69 10 Salted fish , not dried or smoked, and fish in brine &lt; 1,1 kg &gt; 1,1 kg; &lt; 2,1 kg &gt; 2,1 kg 2 612 2 869 3313